FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   August 1, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 EBRAHIM ADKINS,
               Plaintiff-Appellant,                      No. 11-3129
          v.                                   (D.C. No. 5:10-CV-03164-SAC)
 JOHN SANDERS, Judge, Butler                               (D. Kan.)
 County District Court, in his dual
 capacity; JANELLE JESSUP, Clerk,
 Butler County District Court, in her
 dual capacity,
               Defendants-Appellees.


                            ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


      After examining Plaintiff’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Plaintiff Ebrahim Adkins appeals from the district court’s dismissal of his

§ 1983 complaint against a Kansas state court judge and a Kansas state court clerk



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
who allegedly mishandled four state civil cases filed by Plaintiff in 2003 and

2004. The district court concluded that Plaintiff’s complaint should be dismissed

based on the statute of limitations, principles of judicial immunity, and the

Rooker-Feldman doctrine.

      After thoroughly reviewing Plaintiff’s brief and the record on appeal, we

conclude that the district court did not err in dismissing Plaintiff’s complaint on

these grounds. We therefore AFFIRM the dismissal of Plaintiff’s complaint for

substantially the same reasons stated by the district court. Petitioner’s motion to

proceed in forma pauperis on appeal is GRANTED.


                                                ENTERED FOR THE COURT


                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-